Allowance notice
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	The instant application is a national stage entry of PCT/GB2017/053603, International Filing Date: 11/29/2017, claiming priority from provisional application 62471338, filed 03/14/2017, claims foreign priority to 1620450.5, filed 12/01/2016 in United Kingdom.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/20/21 is being considered by the examiner. The references cited therein have been considered by the examiner. It is in the examiner’s opinion the arts of the record taken alone or in combination including the arts cited in said IDS do not specifically teach the combinations of steps of independent claims 74 and 79.


Claim status
5.	In the claim listing of 12/20/2021 claims 74-76, 79-85 and 89-90 are pending in this application. Claims 74 and 79 are amended. New claims 89-90 are added. Claims 1-73, 77-78 and 86-88 are canceled.
	As discussed in the interview summary, upon entry of claims via examiner’s amendments, claims 74-76 and 79-85 are pending in this application. New claims 89-90 are canceled. The amendments claims 74 and 79 have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified support in the instant specification (Remarks, pg. 6).

Withdrawn Rejections and Response to the Remarks
6.	All pending rejections on the record have been withdrawn in view of amendments to claims 74 and 79 and persuasive arguments made by the applicant that Clarke does not disclose or suggest binding a second polynucleotide analyte to a binding site of the nanopore while obtaining measurements of a first polynucleotide analyte that moves respect to the pore and does not disclose or suggest the feature that the second polynucleotide analyte is released from the binding site of the nanopore during movement of the second polynucleotide analyte with respect to the nanopore and  Bayley does not remedy the deficiencies of Clarke and has the benefit of increasing the overall accuracy, efficiency, sensitivity, and throughput of sequencing by shortening the time delay between measurement of the first polynucleotide analyte and the second polynucleotide analyte by the nanopore (Remarks, pg. 7).
	The previous ODP rejection of instant claims 74-76 and 79-85 over claims of ‘741 patent in view of Bailey has been withdrawn in view of amendments to independent claims 74 and 79 for the reasons discussed above.

EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in an electronic interview with the applicant’s representative Ms. Lou on 4/20/2022.
	Please replace the claim listing of 12/20/21 with the following.
1-73. 	(Canceled) 
74.	(Currently Amended) A method for determining a characteristic of a polynucleotide analyte using a nanopore, the method comprising:
(i)	providing a first polynucleotide analyte and a second polynucleotide analyte;
(ii)	obtaining measurements of the first polynucleotide analyte while moving the first polynucleotide analyte with respect to the nanopore and causing the second polynucleotide analyte to bind to a binding site of [[a]]the nanopore during movement of the first polynucleotide analyte with respect to the nanopore, wherein the binding site is external to the lumen of the nanopore;
(iii)	obtaining measurements of the second polynucleotide analyte that has bound to the binding site of the nanopore while moving the second polynucleotide analyte with respect to the nanopore, wherein the second polynucleotide analyte is released from the binding site that is external to the lumen of the nanopore during movement of the second polynucleotide analyte with respect to the nanopore and wherein the measurements are indicative of one or more characteristics of the second polynucleotide analyte; and
(iv)	characterizing the second polynucleotide analyte based on the measurements obtained in step (iii).

75.	(Previously presented) The method of claim 74, wherein the second polynucleotide analyte binds to a binding site of a tag conjugated to the nanopore. 

76.	(Previously presented) The method of claim 74, wherein the second polynucleotide analyte binds to a binding site of a tag conjugated to the nanopore and the tag is conjugated to an outer rim of the nanopore external to the lumen of the nanopore. 

77-78.	(Canceled)

79.	(Currently amended) A method for determining a characteristic of a polynucleotide analyte using a nanopore, the method comprising:
(i)	providing a first polynucleotide analyte and a second polynucleotide analyte;
(ii)	obtaining measurements of the first polynucleotide analyte while moving the first polynucleotide analyte with respect to the nanopore and causing the second polynucleotide analyte to bind to a binding site of [[a]]the nanopore during movement of the first polynucleotide analyte with respect to the nanopore, wherein the binding site is external to the lumen of the nanopore[[ ]];
(iii)	obtaining measurements of the second polynucleotide analyte that has bound to the binding site of the nanopore while moving the second polynucleotide analyte with respect to the nanopore, wherein the second polynucleotide analyte is released from the binding site that is external to the lumen of the nanopore during movement of the second polynucleotide analyte with respect to the nanopore and wherein the measurements are indicative of one or more characteristics of the second polynucleotide analyte; and
(iv)	characterizing the second polynucleotide analyte based on the measurements obtained in step (iii) [[ ]]wherein the first and second polynucleotide analytes are non-covalently bound to one another, and step (ii) further comprises contacting the non-covalently bound first and second polynucleotide analytes to [[a]]the nanopore under conditions that promote translocation of the first polynucleotide analyte through the nanopore, wherein a second binding site on the second polynucleotide analyte is exposed during translocation of the first polynucleotide analyte through the nanopore, and wherein the second binding site reversibly binds to a binding site of a tag that is present on the nanopore. 

80.	(Previously presented) The method of claim 79, wherein the first polynucleotide analyte and second polynucleotide analyte are complementary nucleic acid strands.

81.	(Previously presented) The method of claim 79, wherein the tag on the nanopore is an oligonucleotide, and the second binding site on the second polynucleotide analyte is a portion of a nucleic acid that has a sequence that is complementary to the tag.

82.	(Previously presented) The method of claim 79, wherein the pair of non-covalently bound first and second polynucleotide analytes comprise a target nucleic acid attached to an adaptor, and wherein the second binding site is present on the adaptor.

83.	(Previously presented) The method of claim 79, wherein the non-covalently bound first and second polynucleotide analytes comprise a target nucleic acid attached to an adaptor at each of the two ends of the target nucleic acid, wherein the target nucleic acid comprises a template strand and a complement strand, and wherein each adaptor comprises a duplex stem and a first single strand extending from the duplex stem, wherein the first single strand of one adaptor is contiguous with the template strand and the first single strand of the other adaptor is contiguous with the complement strand.

84.	(Previously presented) The method of claim 83, wherein, for each adapter, a polynucleotide unwinding enzyme is bound to the first single strand extending from the duplex stem.

85.	(Currently amended) The method of claim 79, wherein the non-covalently bound first and second polynucleotide analytes comprise a target nucleic acid attached to an adaptor, wherein the tag is a nucleic acid having sequence complementarity to a portion of the adaptor.

86-90.	(Canceled)



Conclusion
8.	Claims 74-76 and 79-85 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634